Exhibit 10.4

 

OFFICEMAX INCORPORATED

Restricted Stock Unit Award Agreement

 

This Restricted Stock Unit Award (the “Award”), is granted on April 18, 2005
(the “Award Date”), by OfficeMax Incorporated (“OfficeMax”) to Sam Duncan
(“Awardee” or “you”) pursuant to the 2003 OfficeMax Incentive and Performance
Plan (the “Plan”) and pursuant to the following terms:

 

1.                                       The Award is subject to all the terms
and conditions of the Plan.  All capitalized terms not defined in this Agreement
shall have the meaning stated in the Plan.

 

2.                                       You are awarded 35,000 restricted stock
units, at no cost to you, subject to the restrictions set forth in the Plan and
this Agreement.

 

3.                                       Your Award is subject to a three-year
restriction period.  On each of the first three anniversaries of the Award Date,
one-third of the restricted stock units granted (and not forfeited under the
provisions of paragraph 4 or paragraph 6) will vest.

 

4.                                     
a.                                        If at any time prior to the third
anniversary of the Award Date:  (i) you are involuntarily terminated not for
Cause, as such term is defined in the Employment Agreement between you and
OfficeMax dated April 14, 2005 (the “Employment Agreement”), as determined by
OfficeMax (or any successor), (ii) you terminate employment as a result of death
or Disability, as such term is defined in the Employment Agreement, or (iii) you
voluntarily terminate employment for Good Reason, as such term is defined in the
Employment Agreement, then a pro rata portion of the unvested units, calculated
according to paragraph 4.b, shall vest.

 

b.                                      The pro rata portion of units vesting
under paragraph 4.a shall be calculated as follows:

 

•                  If termination occurs on or before the first anniversary of
the Award Date, you will receive:

•                  A pro rata portion of one-third of the unvested units based
on the number of months worked since the Award Date divided by 12 months, plus

•                  A pro rata portion of one-third of the unvested units based
on the number of months worked since the Award Date divided by 24 months, plus

•                  A pro rata portion of one-third of the unvested units based
on the number of months worked since the Award Date divided by 36 months.

 

•                  If termination occurs after the first anniversary of the
Award Date but on or before the second anniversary of the Award Date, you will
receive:

•                  A pro rata portion of one-third of the unvested units based
on the number of months worked since the Award Date divided by 24 months, plus

•                  A pro rata portion of one-third of the unvested units based
on the number of months worked since the Award Date divided by 36 months.

 

•                  If termination occurs after the second anniversary of the
Award Date but on or before the third anniversary of the Award Date, you will
receive a pro rata portion of one-third of the unvested units based on the
number of months worked since the Award Date divided by 36 months.

 

The restrictions on any units vesting by operation of this paragraph 4 will
lapse and the units will vest as of the termination date.

 

b.                                      Upon your voluntary or involuntary
termination for any reason other than as specified in paragraph 4.a, all units
not yet vested at the time of termination will be immediately forfeited.

 

--------------------------------------------------------------------------------


 

In addition, upon your termination as specified in paragraph 4.a, any units
remaining unvested after the pro rata vesting will be immediately forfeited.

 

5.                                       In the event of a Change in Control (as
defined in the Plan) prior to the third anniversary of the Award Date, the
continuing entity may either continue this Award or replace this Award with an
award of substantially equivalent value with terms and conditions not less
favorable than the terms and conditions provided in this Award Agreement, in
which case the Award will vest according to the terms of the applicable Award
Agreement.  If the continuing entity does not so continue or replace this Award,
or if you experience a Qualifying Termination (as defined in the letter
agreement between you and OfficeMax regarding benefits upon a change in
control), all units not vested at the time of the Change in Control or your
termination (as applicable) will vest immediately.

 

6.                                       The units awarded pursuant to this
Agreement cannot be sold, assigned, pledged, hypothecated, transferred, or
otherwise encumbered prior to vesting.  Any attempt to transfer your rights in
the awarded units prior to vesting will result in the immediate forfeiture of
the units.

 

7.                                       With respect to the awarded units, you
are not a shareholder and do not have any voting rights.  You will not receive
dividends or dividend units on the awarded units until vesting.  Upon vesting,
you receive notional dividend units on the vested awarded units equal to the
amount of dividends paid on OfficeMax’s common stock on and after the vesting
date.

 

8.                                       Vested restricted stock units will be
paid to you in whole shares of OfficeMax common stock upon vesting, provided
that if in OfficeMax’s good faith determination, some or all of the remuneration
attributable to this payment is not deductible by OfficeMax for federal income
tax purposes pursuant to Section 162(m) of the Code, then payment of such units
will occur the day following the six month anniversary of your termination of
employment with OfficeMax, and provided further that if in OfficeMax’s good
faith determination this deferral could reasonably be expected to result in the
imposition of tax upon you with respect to the units prior to payment of the
units, payment of all units will occur the day following the six month
anniversary of your termination of employment with OfficeMax.  Partial shares,
if any, and dividend units will be paid in cash.

 

You must sign this Agreement and return it to OfficeMax’s Compensation
Department on or before May 13, 2005, or the Award will be forfeited.  Return
your executed Agreement to:  Linda VanDeventer, OfficeMax, 150 Pierce Road,
Itasca, IL  60143, or fax your signed form to 630-438-2463.

 

OfficeMax Incorporated

Awardee

 

 

 

 

By:

/s/ Matthew R. Broad

 

/s/ Sam Duncan

 

Signature

 

 

 

 

 

Sam Duncan

 

Printed Name

 

--------------------------------------------------------------------------------